Citation Nr: 0528988	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.  He also served in the United States Army 
Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In January 2005, the veteran testified at a Board 
hearing in Washington, D.C.

The issue of entitlement to service connection for a cervical 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current back disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided notice of the VCAA 
in July 2001, which was prior to the June 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2001 letter, as well as the September 2002 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that the letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Unfortunately, most of 
the veteran's service medical records from his active duty 
service are not available for review despite diligent 
attempts to obtain them.  Accordingly, VA has a heightened 
duty to assist the veteran in developing this claim.  See 
Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999); Russo v. 
Brown, 9 Vet. App. 46 (1996).  In this respect, VA has 
satisfied its duty to assist in this case as evidenced by the 
RO's attempts to obtain relevant records, particularly the 
RO's June 2002 request that the veteran send in more detailed 
information regarding his service and suggestion that he send 
in alternative evidence to support his claim.  The appellant 
was also offered the opportunity to request a hearing which 
he attended in January 2005.  The Board notes that neither 
the veteran nor his representative has identified any 
existing pertinent evidence that is necessary for a fair 
adjudication of this claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The issue before the Board is entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is unfortunate that most of the veteran's active duty 
service medical records are unavailable for review.  However, 
inservice physical profiles are available and are consistent 
with the veteran's testimony of back problems in 1977.  They 
show that he was restricted from lifting anything over 5 
pounds for two weeks in May 1977 due to back strain, and he 
was given limited duty in July 1977 due to flatfeet and back 
pain.  That notwithstanding, there is still no medical 
evidence of a present back disability.  The postservice 
medical records, which date from 1996 to 2004 and include the 
veteran's medical Army Reserve records, reflect the veteran's 
cervical problems, but are devoid of complaints, treatment or 
a diagnosis related to his back.  

As indicated above, Congress has specifically limited 
entitlement to service- connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Furthermore, the VCAA letters alerted the veteran that he had 
to submit competent evidence of a present back disability 
related to service; however, he has not done so.  See 38 
C.F.R. § 3.159 (2004).  

The veteran's testimony that his spine in relation to his 
back and neck is "all the same" and that his cervical and 
back disabilities are "connected," has been considered.  
However, the veteran's assertions alone regarding a present 
back disability and a nexus to service do not constitute 
probative medical evidence of such since, as a lay person, he 
is not competent to make a medical diagnosis or relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Inasmuch as a present back disability is not shown, there can 
be no valid claim for service connection.  Gilpin, supra; 
Brammer, supra.  Since this determination is based on the 
preponderance of the evidence, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107. 


ORDER

Service connection for a back disability is denied.


REMAND

The veteran's claim for service connection for a cervical 
disability is partially based on problems that allegedly 
occurred during his Army Reserve service in the 1990s. A 
review of the Reserve service medical records shows that the 
veteran was found in May 1996 to have a six month history of 
herniated discs of the cervical spine at C5-C6, C4-C5 and C3-
4.  These records also show that the veteran was determined 
to be not medically fit for continued service in the U.S. 
Army Reserve due to his cervical problems.  In addition, 
there is a July 1996 record from Gregory D. Sambuchi, M.D., 
opining that the veteran's cervical pain syndrome dated back 
to 1991 and relating his cervical degenerative disease to his 
"military job."  

Despite these records, there is no actual verification of the 
veteran's periods of Reserve service, to include dates of all 
periods of active duty, active duty for training, and 
inactive duty training.  When asked about his Reserve duty 
status at the January 2005 hearing, the veteran testified 
that he was a "weekend warrior."  

Verification of the veteran's period of Reserve service is 
essential in view of the regulations which define the term 
"active military service" to include active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6.  Thus, the RO 
should obtain verification of all of the veteran's periods of 
military service.

In addition, the veteran should be afforded a VA examination 
for the purpose of determining the nature and etiology of the 
claimed cervical disability.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, this case is REMANDED for the following action:
		
1.  The RO is instructed to make all 
reasonable attempts to verify the 
appellant's Reserve service, including 
his periods of active duty, active duty 
for training and inactive duty for 
training, or other training, and make 
additional attempts to obtain any service 
medical records that have not been 
associated with the claims folder.

If any period or type of claimed service 
cannot be verified, documentation to that 
effect also must be included in the 
claims file, and the appellant informed 
in writing.  If the RO is unable to 
obtain any service record specifically 
sought, it must notify the appellant and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
it will take with respect to the claim; 
and (d) state in writing whether a 
further search would be futile.  The 
appellant must then be given an 
opportunity to respond.

2.  Upon completion of the foregoing, the 
RO should schedule the appellant for an 
examination for the purpose of 
determining the nature and etiology of 
any current cervical disability.  All 
special tests and studies should be 
conducted as indicated, and all objective 
findings should be noted in detail.  

Following a review of the evidence 
available in the claims folder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent degree of probability or 
higher) that any currently diagnosed 
cervical disability is related to a 
period of active duty, active duty for 
training or inactive duty training.  If 
it is determined that the veteran has a 
cervical disability that preexisted his 
active duty or active duty for training 
or inactive duty for training, the 
examiner should provide the approximate 
date of onset of the disability and 
whether it arose from a disease or 
injury.  The examiner should also state 
whether such periods of service (active 
duty, active duty for training, inactive 
duty for training) aggravated his 
cervical disability, i.e., whether there 
was a permanent increase in disability 
beyond the natural progress of the 
disorder.  Complete rationales and bases 
should be provided for any opinion given 
or conclusions reached.  If any of the 
requested findings and opinions cannot be 
provided, the reasons therefore should be 
expressly indicated in the record.  The 
claims folder and a copy of this remand 
should be provided to the examiner.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim for service 
connection for a cervical disability can 
be granted.  After the veteran and his 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review, if appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


